Citation Nr: 0005854	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  91-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a disorder 
affecting multiple joints, excluding the right knee and left 
ankle, claimed as joint pain.

3.  Entitlement to a disability rating in excess of 
10 percent for traumatic arthritis of the left talonavicular 
joint for June 1989 through June 1997 and in excess of 
20 percent effective January 1, 1998.


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1972 to October 
1975.  These matters come to the Board of Veterans' Appeals 
(Board) from a March 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied entitlement to service connection for a heart 
disorder, hypertension, and arthritis in multiple joints.  In 
that rating decision the RO also granted service connection 
for the residuals of rheumatic fever, rated as 
noncompensable.  The veteran perfected appeals of the denial 
of service connection and the assigned rating.

The veteran's appeals were previously before the Board in 
June 1992, at which time they were remanded to the RO for 
additional development.  In a March 1993 rating decision the 
RO increased the disability rating for the residuals of 
rheumatic fever from zero to 10 percent.  In an April 1993 
supplemental statement of the case the veteran was informed 
that the assignment of the 10 percent rating constituted a 
grant of the benefit sought on appeal, and in a statement 
received in June 1993 he indicated that the only issues 
remaining on appeal were those pertaining to the denial of 
service connection.  

Following the March 1993 rating decision the RO returned the 
case to the Board, and in June 1994 the appeals were again 
remanded to the RO for additional development.  In the June 
1994 remand the Board found that the issue of the assigned 
rating for rheumatic heart disease was no longer in appellate 
status.  

In a November 1994 rating decision the RO granted service 
connection for hypertension and assigned a noncompensable 
rating for the disorder.  The Board finds, therefore, that an 
issue pertaining to hypertension is no longer within its 
jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (a notice of disagreement pertaining to the denial 
of service connection ceases to be effective if the RO grants 
service connection).

The case was again returned to the Board, and again remanded 
in May 1995.  In a July 1996 rating decision the RO granted 
service connection for traumatic arthritis of the left 
talonavicular joint, and assigned a 10 percent rating for the 
disorder.  Although service connection was granted in July 
1996, the veteran did not receive formal notice of the 
assigned rating until July 1997.  In August 1997 he filed a 
notice of disagreement with the assigned rating, and the RO 
provided him a statement of the case pertaining to that issue 
in September 1998.

The veteran has appointed a private attorney as his 
representative.  In September 1998 an employee of the 
veteran's representative submitted a letter and an unsigned 
VA Form 9, Appeal to Board of Veterans' Appeals, to the RO.  
The employee of the veteran's representative subsequently 
requested that the September 1998 letter be accepted as a 
substantive appeal on the issue of the assigned rating for 
the left ankle disability.

The Board notes that in accordance with 38 C.F.R. § 20.301 
(1999), the substantive appeal may be filed by the veteran or 
the veteran's representative.  Pursuant to 38 C.F.R. 
§ 20.603, the attorney, and not his law firm, is the 
veteran's designated representative.  The letter signed by 
the representative's employee does not, therefore, constitute 
a timely filed substantive appeal.  The veteran has been 
informed, however, through his representative, that his 
appeal on the issue of entitlement to a higher disability 
rating for the left ankle disability would be certified to 
the Board for consideration, and the issue was so certified.  
In light of the denial of due process that would result from 
the Board's failure to assume jurisdiction of that issue, in 
that the time period for filing a substantive appeal has 
expired, the Board is waiving the timely filing of a 
substantive appeal and will exercise jurisdiction of that 
issue.  See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (the 
Board may waive the timely filing of a substantive appeal).

In a September 1998 rating decision, following the assignment 
of a temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 (1999), the RO increased the disability rating for the 
left ankle disability from 10 to 20 percent effective January 
1, 1998.  The veteran has not withdrawn his appeal of the 
assigned rating, and that issue remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (on an appeal of 
the assigned rating, the veteran is presumed to be seeking 
the maximum benefit allowed, and the claim remains in 
controversy if the RO awards less than the maximum available 
benefit).

In the September 1998 rating decision the RO also granted 
entitlement to service connection for chondromalacia patella 
of the right knee.  The Board finds, therefore, that the 
veteran's appeal of the denial of service connection for a 
disorder affecting multiple joints, which he characterized as 
"arthritis," no longer includes the right knee and the left 
ankle, in that service connection has been established for 
the disorder affecting those joints.  His appeal of the 
denial of service connection for the remaining joints, 
however, remains in contention.  Grantham, 114 F.3d at 1156.

Following the most recent certification of the veteran's 
appeals to the Board, he raised the issue of entitlement to 
service connection for a stomach disorder.  This issue has 
not been adjudicated by the RO, and is referred to the RO for 
appropriate action.  Bruce v. West, 11 Vet. App. 405 (1998).

The Board notes that in September 1997 the veteran filed a 
notice of disagreement with the denial of a clothing 
allowance for 1997.  Documents in the case file indicate, 
however, that the clothing allowance for 1997 was 
subsequently paid.  No further action is warranted, 
therefore, based on the notice of disagreement.  38 C.F.R. 
§ 19.26 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran does not currently have a heart disorder that 
is related to an in-service disease or injury or a service-
connected disability.

3.  The degenerative joint disease of the right ankle cannot 
be dissociated from trauma that occurred during service.

4.  The veteran does not currently have a disorder affecting 
multiple joints, other than the right knee and ankles, 
claimed as joint pain, that is related to an in-service 
disease or injury or a service-connected disability.

5.  From June 1989 through June 1997 traumatic arthritis of 
the left talonavicular joint was manifested by pain and 
slight limitation of motion.

6.  The veteran was in receipt of a temporary total rating 
for traumatic arthritis of the talonavicular joint from June 
12 to December 31, 1997.

7.  Subsequent to December 31, 1997, traumatic arthritis of 
the left talonavicular joint, status post subtalar fusion, is 
manifested by limitation of motion and pain.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active service, nor does the veteran have a heart disorder 
that is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  Degenerative joint disease of the right ankle was 
incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  A disorder affecting multiple joints, other than the 
right knee and ankles, claimed as joint pain, was not 
incurred in or aggravated by active service, nor is such a 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

4.  From June 1989 through June 1997, the criteria for a 
disability rating in excess of 10 percent for traumatic 
arthritis of the left talonavicular joint are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.31, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5003, 5010, and 5271 (1999).

5.  Subsequent to December 31, 1997, the criteria for a 
disability rating in excess of 20 percent for traumatic 
arthritis of the left talonavicular joint, status post 
subtalar fusion, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.31, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, and 
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in June 1972 
he complained of low back pain, which was assessed as lumbar 
strain.  He again complained of low back pain in July 1973.  
In January 1974 he reported having back trouble, and pain in 
both feet and ankles.  Examination of the feet revealed pedal 
edema, and the treating physician noted that he had bilateral 
pes planus.

A January 1974 hospital summary shows that the veteran was 
hospitalized from January to February 1974 with complaints of 
right knee pain and swelling, a rash over the right shoulder, 
chest pain, and X-ray evidence of cardiomegaly.  Examination 
revealed a three-component friction rub in the left third 
intercostal space, which was interpreted as a cardiac 
abnormality.  Serial electrocardiograms (EKG) during the 
hospitalization documented the resolution of the cardiac 
abnormality, although the cardiomegaly remained.  As the 
result of examinations and diagnostic testing, his symptoms 
were attributed to acute rheumatic fever with myopericarditis 
and acute arthritis of the right knee, resolved.  

The veteran continued to receive treatment for the residuals 
of rheumatic fever, and in June 1974 he complained of 
bilateral shoulder and substernal chest pain.  He was again 
hospitalized for an exacerbation of acute rheumatic fever 
from June to August 1974.  Examination of the joints at that 
time revealed no abnormalities.  A chest 
X-ray again revealed cardiomegaly, and an EKG showed evidence 
of an atrioventricular block.  His heart size and EKG 
returned to normal during the hospitalization and treatment.  
He was given a treadmill test, which he tolerated quite well, 
and no cardiac changes were identified.  Physical examination 
of the heart revealed that he continued to have an 
intermittent S4 gallop.

Examination in January 1975 revealed no evidence of a 
significant heart murmur or any joint abnormality.  The 
veteran continued to receive monthly shots of penicillin 
through June 1975, and it was recommended that he receive 
prophylactic antibiotics prior to any dental or surgical 
procedure.

The veteran initially claimed entitlement to VA compensation 
in June 1989, at which time he claimed to have a heart 
condition and arthritis as a result of service.  VA treatment 
records show that in June 1989 he complained of aching in the 
shoulders, knees, and fingers of two weeks in duration.  He 
also reported having been diagnosed with arthritis ten years 
previously.  His current complaints assessed as degenerative 
joint disease, but no clinical or X-ray findings were 
provided in support of the diagnosis.

During a December 1989 VA medical examination the veteran 
reported having continuing pain and stiffness in the joints.  
The examiner noted that he had a history of having had 
rheumatic fever in 1974.  Physical examination revealed a 
very slight, if any, systolic heart murmur and full range of 
motion in all joints, with pain in some joints.  The examiner 
stated that he found no pathology in the veteran's joints 
clinically, but referred the veteran for an orthopedic 
evaluation.  The examiner also provided the veteran an EKG, 
an echocardiogram, and treadmill test, but the physician did 
not comment on the results of the diagnostic testing.

The report of a January 1990 VA orthopedic examination 
indicates that the veteran reported having recovered from the 
rheumatic fever that he had in service and that he did well 
until eight months previously.  At that time he began having 
pain in his left ankle, both knees, both elbows, both wrists, 
and the fingers of both hands.  Examination of the joints 
revealed full range of motion.  The examiner interpreted an 
X-ray study as showing multiple spurs at the tendon-bone 
insertions, which he characterized as consistent with 
enesthopathy, but he did not describe the joints affected by 
that disorder.  The examiner provided a diagnosis of 
enesthopathy, probable seronegative inflammatory arthropathy, 
possible residuals of rheumatic fever with synovitis and 
intermittent stiffness, most notably the left ankle.  The 
orthopedic examiner recommended that the veteran undergo an 
evaluation by a rheumatologist.

On examination the rheumatologist found no evidence of heart 
disease, with regular rate and rhythm, no murmur, and no 
gallop.  The joints were also found to be normal, and no 
pathology was detected as the result of diagnostic testing.  
The rheumatologist interpreted the X-ray studies as showing 
only arthropathy in the left ankle.  The rheumatologist 
assessed the veteran's complaints of pain and stiffness as 
non-specific stiffness, and degenerative arthropathy.

Private treatment records show that in October 1989 the 
veteran complained of pain in the chest and the left upper 
extremity.  Physical examination and an EKG revealed no 
abnormalities.  X-ray studies of the chest in October 1989 
and February 1990 showed that the cardiac size was normal.

VA treatment records also show that in June 1990 the veteran 
complained of pain in the knees and hands, which was assessed 
as arthropathy.  Laboratory tests were negative, and the 
complaints were later characterized as non-specific 
arthralgias, with no evidence of degenerative changes or 
systemic disease, possibly due to secondary gain.  The 
veteran was provided medication for pain, and participated in 
a study of pain medication from August to October 1990.

The report of an August 1990 rheumatology evaluation 
indicates that the veteran had pain in both knees with X-ray 
evidence of degenerative arthropathy; non-specific pain in 
the shoulders, elbows, wrists, legs, ankles, and feet; 
intermittent "catches" in the lower back; and a history of 
rheumatic fever in 1974.  The joint pain had been present for 
three years, and there was no swelling.  Cardiac examination 
revealed a normal sinus rhythm.  Physical examination 
revealed normal gait, muscle strength, reflexes, sensation, 
and motion of the joints.  Examination of the peripheral 
articular system showed no swelling, limitation of motion, or 
subcutaneous nodules.  

During a September 1990 cardiac evaluation the veteran 
reported what was described by the treating physician as 
atypical chest pain.  The physician noted that he had a 
history of hypertension and rheumatic fever.  A physical 
examination and diagnostic testing did not result in a 
diagnosis of cardiac disease.

During an October 1990 rheumatology evaluation the veteran 
reported having daily pain in his wrists, calves, and the 
muscles in his upper back.  He stated that he stopped working 
in August 1990 due to the pain in his joints.  The treating 
physician described the veteran as very angry about his 
health status, in that he believed that his pain was due to 
the rheumatic fever that he had in 1974.  An additional 
physical examination was conducted, which produced findings 
identical to those found in August 1990.  The treating 
physician stated that although the veteran continued to have 
painful areas involving the joints and muscles the cause of 
the pain was unclear, and was characterized as non-specific.  
The veteran continued to received medication for the pain.

An October 1990 private X-ray study shows that the 
cardiomediastinal silhouette was of normal size and 
configuration.  A November 1990 private hospital summary 
indicates that the veteran was hospitalized with complaints 
of joint and muscle pain.  The treating physician provided 
the opinion that he had a collagen vascular disease because 
his antinuclear antibody test was positive, but that the 
specific disease could not be determined.

Private treatment records show that the veteran complained of 
a fever and migratory joint pain in March 1991.  The 
antinuclear antibody test at that time was negative, and his 
complaints were attributed to probable lupus.  An X-ray study 
of the chest in April 1991 was reported to be normal.

VA treatment records show that in November 1991 the veteran 
was provided rocker-bottom shoes due to degenerative 
arthropathy of the left subtalar joint.  He was hospitalized 
from December 1991 to January 1992 for an undifferentiated 
somatoform disorder.  He had been seen in the emergency room 
a number of times with vague somatic complaints with an 
overlay of anxiety.  He reported having done well until 
16 months previously, at which time he lost his employment.  
Since then it had become increasingly difficulty for him to 
deal with his medical problems.  The treating physician found 
that the veteran focused all of his attention on his somatic 
complaints, including joint pain and swelling, atypical chest 
pain, and shortness of breath.  He was being followed by the 
Rheumatology Clinic and had undergone a complete evaluation 
for collagen vascular disease, but the only diagnosis was 
degenerative arthropathy.

Physical examination revealed a systolic ejection murmur and 
mild, diffuse joint pain, but no limitation of motion in any 
joint.  An EKG was reported to be normal, and a chest X-ray 
showed no evidence of acute disease.  The examination of the 
heart was characterized as unremarkable.  On mental status 
examination the veteran was preoccupied with his medical 
problems.  The treating physician provided the opinion that 
the veteran was employable in an occupation that did not tax 
his respiratory system.

In June 1992 the veteran complained of severe pain in his 
shoulders and neck, which was assessed as a collagen vascular 
disorder.  No clinical or diagnostic findings were provided 
in support of that diagnosis.  A June 1992 X-ray study of the 
chest revealed borderline cardiomegaly.

In conjunction with the Board's June 1992 remand, the veteran 
was provided additional VA examinations in December 1992 and 
January 1993.  During the December 1992 cardiac examination 
he reported having had hypertension since 1974, and having 
had rheumatic fever in 1974.  He denied having received any 
treatment for the residuals of rheumatic fever, except for 
hypertension, until four years previously.  He complained of 
pain in both feet, knees, wrists, and elbows, which he 
related to the rheumatic fever.  He also complained of chest 
pain radiating down his left arm, but three treadmill tests 
in the previous year were all normal.  Examination of the 
heart revealed a slight systolic murmur.

The examining physician requested a staff rheumatologist and 
cardiologist to review the veteran's claims file and provide 
an opinion regarding the etiology of any orthopedic or 
cardiac disease.  In January 1993 the rheumatologist noted 
that the veteran had been seen in the Rheumatology and 
Orthopedic Clinics for various joint pains, which were though 
to be due to degenerative arthropathy.  He had pain in both 
knees and both feet, with X-ray evidence of degenerative 
arthropathy in the knees and the talonavicular joints of both 
feet.  The physician provided the opinion, based on a review 
of the medical records, that there was no indication that the 
veteran's joint complaints were related to rheumatic fever.  
The case history was discussed with another rheumatologist, 
who also provided the opinion that the degenerative 
arthropathy was not related to rheumatic fever.

The veteran underwent a VA cardiac evaluation in February 
1993.  At that time he complained of fatigue, dyspnea, 
atypical chest pain, fever, rash, and dizziness.  The 
examining cardiologist noted that he had a psychiatric 
somatoform disorder, and a history of rheumatic fever 
18 years previously.  He was provided a treadmill test, on 
which he demonstrated good tolerance, with no chest pain or 
EKG changes.  An echocardiogram showed mild mitral 
regurgitation and mild mitral valve thickening.  The 
cardiologist found no significant cardiac abnormality, except 
for hypertension and tachycardia.  The veteran was discharged 
from the Cardiac Clinic.

VA treatment records show that the veteran continued to 
complain of pain in multiple joints.  He also received 
medication for the somatoform disorder, an adjustment 
disorder, and anxiety.

In November 1994 another VA cardiologist reviewed the 
veteran's claims file and treatment records and provided the 
opinion that there was no relationship between rheumatic 
fever and the veteran's hypertension.  The cardiologist also 
stated that there was very little, if any, evidence to 
suggest that the veteran had any clinically significant 
cardiac abnormalities due to the previous history of 
rheumatic fever.

VA provided the veteran an additional orthopedic examination 
in August 1995.  At that time he complained of pain in both 
feet, both wrists, and the knuckles of both hands.  On 
examination he had bilateral contractures of the 
gastrocnemius-soleus muscles and walked slowly and carefully, 
guarding his feet.  Examination revealed a range of motion of 
the left ankle of 11 degrees of dorsiflexion, and no 
inversion or eversion.  The examiner found fixed rigidity of 
the hindfoot on the left, with X-ray evidence of coalition of 
the talus and the os calcis, with a solid fusion.  The range 
of motion of the right ankle was 18 degrees of dorsiflexion.  
The examiner did not specify the range of plantar flexion of 
either foot.  An X-ray study showed osteoarthritis in both 
ankle joints, worse on the left.  Both wrists and hands had 
normal range of motion.  The examining physician provided 
diagnoses of osteoarthritis of both feet; possible rheumatoid 
arthralgia, diagnosis to be deferred to the rheumatologist; 
recurrent strain of knees due to loss of motion in the 
ankles; and no present evidence of rheumatoid arthritis of 
the hands or wrists.

An EKG and X-ray study of the chest showed that the heart was 
normal, and an 
X-ray study of the feet revealed bilateral dorsal spurs in 
the calcaneus.  The examining physician stated that the 
rheumatic fever could have resulted in arthralgia in multiple 
joints, although extremely uncommon.  The physician also 
stated that the present osteoarthritis in the feet was due to 
the trauma of service, not to rheumatic fever.

During an August 1995 VA medical examination the veteran 
reported having pain all over his body.  He complained of 
pain and sensitivity to heat and cold in his fingers that 
radiated up to his elbows.  He also complained of pain in all 
of the joints of the shoulders, toes, and knees.  He reported 
having been told that he had a collagen vascular disease 
based on the results of an antinuclear antibody test.  He 
also reported having been told by a dermatologist that he had 
lupus.  He denied any history of chest pain.

Physical examination revealed normal sinus rhythm of the 
heart and no evidence of any gait abnormality.  Examination 
of all the joints, including the cervical, thoracic, and 
lumbar spine, both shoulders, both elbows, both hands, both 
wrists, both hips, both knees, and both feet revealed no 
evidence of joint deformity, limited motion, or any other 
abnormality.  Based on the examination, diagnostic testing, 
X-ray studies, and the medical evidence in the claims file, 
the examiner provided an assessment of arthralgias, both 
feet, probably related to degenerative joint disease; 
positive antinuclear antigen test, with intermittent 
arthralgia and fatigue; and a history of an increased 
sedimentation rate, with insufficient findings to support a 
diagnosis of systemic lupus erythematosus; and a somatoform 
disorder. 

VA provided the veteran a cardiology examination in August 
1995, during which he reported having had rheumatic fever at 
the age of 19.  He had a large number of nonspecific 
complaints, including chest pains, dizziness, syncope, easy 
fatigability, weakness, and joint pain.  He denied any 
history of documented heart disease.  An EKG showed normal 
sinus rhythm, with a mild left atrial abnormality; an 
echocardiogram was normal, except for a mildly thickened 
mitral valve and mitral annular calcification, with no 
evidence of functional valvular abnormality; a treadmill test 
was normal; the physical examination was normal; examination 
by a Holter monitor was normal; and laboratory tests were 
normal, except for elevated cholesterol and triglycerides.  
The examiner determined that there was no documented 
objective evidence of cardiac disease.

VA treatment records show that in June 1997 the veteran 
underwent fusion of the left subtalar joint due to 
degenerative arthritis.  In his August 1997 appeal of the 
assigned rating, he stated that the left ankle was totally 
fused, with no motion remaining.

A September 1997 VA treatment record indicates that the 
veteran complained of pain in the knees, hands, and 
shoulders.  He reported having previously been given the 
diagnosis of degenerative joint disease of the knees.  He 
also insisted on having had a positive antinuclear antigen 
test in the past.  Examination of the shoulders showed good 
range of motion, except for a slight decrease in internal 
rotation on the right; examination of the elbows, hands, 
hips, knees, and right ankle revealed no abnormality, except 
for slight crepitance in the knees.  The treating physician 
found no evidence of bone, joint, or muscle pathology in the 
hands.  The veteran's complaints were attributed to 
degenerative joint disease, but the specific joints were not 
defined.  The treating physician also found that the positive 
antinuclear antigen test in the past had no current clinical 
significance.

VA treatment records following the June 1997 left subtalar 
fusion show that the fusion healed well after the surgery.  
As previously stated, in a March 1998 rating decision the RO 
assigned a temporary total disability rating for the left 
ankle disability in accordance with 38 C.F.R. § 4.30 for July 
through December 1997.  

VA provided the veteran an additional orthopedic examination 
in April 1998, which included a review of the claims file.  
During that examination the veteran reported having returned 
to work as a truck driver one or two months previously.  He 
complained of intermittent pain in his left shoulder and 
discomfort in the left foot following the June 1997 surgery.  
He wore an Arizona brace and rocker bottom shoe on the left 
foot.  Examination of the left foot revealed dorsiflexion of 
zero degrees, plantar flexion of 40 degrees, inversion of 
five degrees, and eversion of 20 degrees.  He had no subtalar 
motion, and there was tenderness over the talonavicular 
joint.  Based on the examination, the examiner provided 
diagnoses of intermittent right shoulder impingement and 
status post left subtalar fusion with solid results, with 
degenerative changes in the talonavicular and calcaneocuboid 
joints, mild to moderately symptomatic.

An X-ray study of the right foot showed spurring at the 
Achilles' tendon insertion and mild degenerative joint 
disease at the talonavicular joint.  An X-ray study of the 
left foot showed the talocalcaneal arthrodesis, transfixed 
with a metallic screw; talonavicular degenerative joint 
disease, with prominent superior spurring; a minimal 
calcaneal plantar spur; and moderate spurring at the 
Achilles' tendon insertion site.  An X-ray study of the 
shoulders revealed no abnormality.

II.  Service Connection

The Board concludes that the veteran's claims for service 
connection are well grounded because the evidence shows that 
they are plausible.  VA has a duty, therefore, to assist him 
in the development of facts pertinent to his claims.  
38 U.S.C.A. § 5107(a); see also Epps v. Brown, 9 Vet. App. 
341 (1996), aff'd, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).  The relevant evidence consists of the veteran's 
service medical records, VA and private treatment records, 
and the reports of VA examinations in December 1989, February 
1990, December 1992, August 1995, and April 1998.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  Where a veteran served for 90 days in 
active service, and cardiovascular disease or arthritis 
develops to a degree of 10 percent or more within one year 
from the date of separation from service, such disease may be 
service connected even though there is no evidence of such 
disease in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

A.  Heart Disorder

The veteran claims to have a heart condition as the result of 
the rheumatic fever that occurred during service.  The 
service medical records show that he had myopericarditis as a 
manifestation of the rheumatic fever.  The evidence does not 
currently show, however, that he has any heart disease that 
is related to service or the service-connected residuals of 
rheumatic fever.

The veteran has undergone numerous physical examinations 
since June 1989, which have intermittently shown that he has 
a systolic heart murmur or gallop.  X-ray studies of the 
chest have intermittently shown cardiomegaly (enlargement of 
the heart).  Stedman's Medical Dictionary 281 (26th Ed. 
1995).  In addition, an echocardiogram in February 1993 
showed mild mitral regurgitation and mild mitral valve 
thickening.  Numerous EKGs, treadmill tests, and 
echocardiograms have failed to reveal, however, any 
manifestation of cardiac disease.  

In conjunction with the Board's June 1992 remand, a VA 
cardiologist reviewed the veteran's claims file and provided 
an opinion on whether the veteran currently had any cardiac 
disease.  As the result of the cardiac evaluation in February 
1993, which included a treadmill test and an echocardiogram, 
the cardiologist determined that there was no significant 
cardiac abnormality and did not diagnose a cardiac disease.  
That determination included the consideration of the mitral 
valve abnormalities demonstrated on the echocardiogram and 
the intermittent systolic murmur.  Although the cardiologist 
found evidence of tachycardia, he did not relate that 
clinical finding to a diagnosis of heart disease.

In November 1994 another VA cardiologist reviewed the 
veteran's claims file and treatment records and provided the 
opinion that there was very little, if any, evidence to 
suggest that the veteran had any clinically significant 
cardiac abnormalities due to the previous history of 
rheumatic fever.

The veteran was again provided a VA cardiology examination in 
August 1995.  The examiner found at that time that the mild 
left atrial abnormality demonstrated on the EKG and the 
mildly thickened mitral valve and mitral annular 
calcification shown on the echocardiogram, with no evidence 
of functional valvular abnormality, were not indicative of 
cardiac disease.  The remaining diagnostic and laboratory 
tests and the physical examination were all normal, in terms 
of any finding indicative of heart disease.  The examiner 
determined, based on the objective medical findings, that 
there was no evidence of cardiac disease.

There is no medical evidence of record showing that the 
clinical findings pertaining to the veteran's heart have 
currently resulted in the diagnosis of cardiac disease.  In 
order to warrant service connection, the medical evidence 
must show that the veteran currently has a heart disorder 
that is related to an in-service disease or injury or a 
service-connected disorder.  Degmetich v. Brown, 104 F3d. 
1328 (Fed. Cir. 1997).  Although he had myopericarditis while 
in service, that disorder was shown to have resolved prior to 
his separation from service.  The medical evidence does not 
show that myopericarditis was a manifestation of a chronic 
disease.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a heart disorder.



B.  Right Ankle Disorder

The veteran's service medical records show that he complained 
of right foot pain while in service.  The medical evidence 
shows that the veteran currently has osteoarthritis in the 
right ankle, and the VA physician in August 1995 provided the 
opinion that the osteoarthritis in the right ankle was caused 
by in-service trauma.  There is no medical evidence of record 
indicating that the osteoarthritis in the right ankle is due 
to any other cause.  The Board finds, therefore, that service 
connection for osteoarthritis of the right ankle is 
warranted.

C.  A Disorder Affecting Multiple Joints

The veteran claims to have pain in his shoulders, elbows, 
wrists, hands, hips, knees, and ankles that is related to the 
rheumatic fever that he had in service.  Service connection 
has been established for musculoskeletal disorders pertaining 
to the right and left ankles, based on direct service 
connection, and the right knee, as secondary to the left 
ankle disability.

The veteran's service medical records show that he complained 
of low back pain in June 1972 and July 1973, and shoulder 
pain in June 1974.  The service medical records make no 
further reference to any complaints or clinical findings 
pertaining to those joints.  The Board finds, therefore, that 
a chronic back or shoulder disorder was not documented during 
service.  38 C.F.R. § 3.303(b).

The veteran initially claimed entitlement to VA compensation 
in June 1989, almost 14 years after he was separated from 
service.  The earliest documented complaints pertaining to 
joint pain occurred in June 1989, at which time he reported 
having had pain in the shoulders, knees, and fingers of two 
weeks in duration.  Although he reported having been 
diagnosed with arthritis ten years previously, it is not 
clear if he was referring to the acute arthritis diagnosed 
during service.  He has not provided any information relevant 
to treatment for arthritis prior to 1989, although the RO 
requested that information in July 1992.  In August 1990 he 
reported having had joint pain for the previous three years.  
Because there is no documentation of joint pain from 1975 to 
1989, the Board finds that continuity of symptoms after 
discharge has not been shown.  38 C.F.R. § 3.303(b).

The VA examiner in February 1990 assessed the veteran's 
complaints of multiple joint pain as enesthopathy, probable 
seronegative inflammatory arthropathy.  He also stated that 
the joint pain was possibly due to the rheumatic fever that 
the veteran had in service, but recommended a rheumatology 
examination to determine the etiology of the disorder.  The 
rheumatologist in February 1990 found no objective evidence 
of joint disease, with the exception of arthropathy in the 
left ankle (for which service connection has been granted). 

None of the numerous diagnostic tests, X-ray studies, or 
physical examinations since February 1990 have resulted in a 
confirmed diagnosis of a joint disorder that is related to 
service or a service-connected disorder.  The rheumatologist 
in August 1990 found that there was X-ray evidence of 
degenerative arthropathy in both knees, but did not indicate 
that the arthropathy was related to an in-service disease or 
injury or a service-connected disorder.  The private 
physician in November 1990 provided the opinion that the 
veteran had a collagen vascular disease, but subsequent 
rheumatology evaluations failed to yield a diagnosis of a 
collagen vascular disease, and the evidence does not show 
that any such disease, if found, is related to an in-service 
disease or injury or a service connected disability.

In conjunction with the Board's June 1992 remand, the RO 
obtained an opinion from the VA medical center (MC) regarding 
the etiology of the veteran's joint complaints.  The 
rheumatologist in January 1993 noted that the veteran had 
pain in both knees and both feet, with X-ray evidence of 
degenerative arthropathy in the knees and the talonavicular 
joints of both feet.  The physician provided the opinion, 
based on a review of the medical records, that there was no 
relationship between the veteran's joint complaints and 
rheumatic fever.  That opinion was confirmed by another VA 
rheumatologist.  

The Board notes that the orthopedic examiner in August 1995 
provided a diagnosis of recurrent knee strain due to loss of 
motion in the ankles.  The report of the examination does not 
indicate, however, that the examiner evaluated the knees, nor 
did he provide any clinical findings pertaining to the knees.  
The medical examiner, who conducted an examination on the 
same day, provided an evaluation of all of the joints.  The 
medical examiner found no abnormalities in the knees, and did 
not diagnosis a knee disorder.

Because the orthopedic examiner provided no clinical findings 
in support of the diagnosis of recurrent knee strain, the 
Board finds that the evidence of that diagnosis is of low 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379 (1998) (the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).  The preceding medical evidence, including X-ray 
studies, shows that the veteran has degenerative joint 
disease in the knees, and indicates that the degenerative 
joint disease is not related to service.  The VA examiner in 
April 1998 found evidence of a right knee disability, but 
none pertaining to the left knee.  The Board finds, 
therefore, that the preponderance of the evidence shows that 
the veteran's left knee complaints (service connection has 
been granted for the right knee) are not related to service 
or a service connected disability.

The veteran's complaints of multiple joint pain have 
generally been referred to as "arthralgia."  Arthralgia is 
defined as severe pain in a joint.  Stedman's at 149.  Pain, 
in the absence of a medical diagnosis of an underlying 
pathology, does not constitute a disability that is subject 
to service connection.  Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999).

The Board finds, therefore, that the evidence does not show 
that any currently diagnosed disorder affecting multiple 
joints, claimed as joint pain, is related to an in-service 
disease or injury or a service-connected disability.  
38 C.F.R. §§ 3.303(d), 3.310.  For the reasons shown above, 
the Board has determined that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a disorder affecting multiple joints, 
excluding the right knee and both ankles, claimed as joint 
pain.

III.  Disability Rating for Traumatic Arthritis of the Left 
Talonavicular Joint

A.  Laws and Regulations

The Board finds that the veteran's appeal of the rating 
assigned for traumatic arthritis of the talonavicular joint 
is well grounded within the meaning of the statutes and 
judicial construction and that VA has a duty, therefore, to 
assist him in the development of the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of VA treatment 
records and the reports of VA examinations in December 1989, 
February 1990, December 1992, August 1995, and April 1998.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 1996.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 119.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Analysis

From June 1989 through June 1997, the veteran's left ankle 
disability was evaluated as 10 percent disabling under 
Diagnostic Code 5273 for malunion of the os calcis or 
astragalus.  The left ankle disability was assigned a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 effective from July 1, 1997, through December 31, 1997 
for a period of convalescence following the June 1997 
surgery.  Effective January 1, 1998, the RO has rated the 
disability as 20 percent disabling under Diagnostic Code 
5273.

The rating schedule shows that traumatic arthritis is to be 
rated as degenerative arthritis, which is evaluated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  Diagnostic Code 5271 pertains to limitation 
of motion of the ankle.  The medical evidence does not show 
that the veteran has incurred a fracture with malunion of the 
os calcis or astragalus; his disability is based on traumatic 
arthritis of the tarsal joints.  The Board finds, therefore, 
that the left ankle disability is properly evaluated under 
Diagnostic Code 5271.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (in selecting a diagnostic code the Board 
must explain any inconsistencies with previously applied 
diagnostic codes); see also Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992) (an analogous diagnostic code should be 
applied only if the rating schedule does not provide a 
diagnostic code for the disability to be rated); 38 C.F.R. 
§ 4.20.

The evidence shows that from June 1989 to August 1995 the 
left ankle disability was manifested by complaints of pain, 
and that from August 1995 through June 1997 the disability 
was manifested by slight limitation of motion and pain.  
Several examinations from June 1989 to August 1995 failed to 
reveal any abnormality in the left ankle, including any 
limitation of motion.  The examiner conducting the general 
medical examination in August 1995 found no evidence of any 
limitation of motion in the left ankle, or any gait 
abnormality.

The orthopedic examiner in August 1995 found limited motion 
of the left ankle to 11 degrees of dorsiflexion and no 
inversion or eversion, with contracture of the gastrocnemius-
soleus muscles.  The examiner did not specify any limitation 
of plantar flexion.  The examiner also stated that the 
veteran appeared to walk slowly and carefully, guarding his 
feet.

In order to warrant a disability rating in excess of 
10 percent based on limitation of motion, the evidence must 
show that the limitation of motion is marked.  The normal 
range of motion of the ankle is 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  The Board finds that limitation of dorsiflexion of the 
ankle to 11 degrees, with no documented limitation of planter 
flexion, constitutes no more than a slight disability.  The 
disability is slight because the limited dorsiflexion, in the 
absence of any documented limitation of plantar flexion, does 
not significantly affect the act of propulsion by the ankle 
with ambulation.  According to the Diagnostic Codes, slight 
limitation of motion of the ankle is noncompensable.  
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5271.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that prior to June 1997, in addition to slight 
limitation of motion, the left ankle disability was 
manifested by pain.  Because the documented limitation of 
motion is noncompensable under the Diagnostic Code, the Board 
finds that the additional functional limitations resulting 
from the left ankle disability are appropriately compensated 
under the 10 percent rating that has been assigned, and that 
a higher rating prior to June 1997 is not warranted.

Effective January 1, 1998, the left ankle disability is 
manifested by pain and range of motion of dorsiflexion of 
zero degrees, plantar flexion of 40 degrees, inversion of 
five degrees, and eversion of 20 degrees.  The examiner in 
April 1998 also described the left ankle disability as mild 
to moderately symptomatic.

According to Diagnostic Code 5271, the 20 percent rating that 
has been assigned effective January 1, 1998, is the maximum 
schedular rating available for limitation of motion of the 
ankle.  Because the maximum schedular rating has been 
assigned, the consideration of any additional functional 
limitations does not result in a higher disability rating.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

According to the other diagnostic codes pertaining to the 
ankle, in order to warrant a disability rating in excess of 
20 percent the evidence must show that the left ankle is 
ankylosed in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  The examiner in April 1998 found that 
the veteran has no subtalar motion in the left ankle, but the 
remaining tarsal joints in the ankle allow the range of 
motion shown above.  Although the veteran stated in his 
notice of disagreement that the left ankle was totally fused, 
with no movement remaining, that contention is not supported 
by the medical evidence.  The medical evidence does not show 
that the left ankle is ankylosed in any position.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 20 percent effective January 1, 1998, are not 
met.

Because the veteran has been assigned, at a minimum, a 
compensable disability rating under the diagnostic code based 
on limitation of motion, and a 10 percent rating is the 
minimum schedular rating for the ankle, the application of 
the provisions of Diagnostic Code 5003 and 38 C.F.R. § 4.59 
do not result in a higher disability rating.  Hicks v. Brown, 
8 Vet. App. 417, 420-1 (1995).  

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected left ankle disorder has resulted in frequent 
hospitalizations.  The only hospitalization occurred in June 
1997, when the subtalar fusion was performed.  In addition, 
the evidence does not show that the left ankle disability, as 
opposed to the non-service connected musculoskeletal 
complaints and psychiatric disorder, has caused marked 
interference with employment.  In April 1998 the veteran 
reported that he had returned to his past work as a truck 
driver.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for the period from June 1989 through June 1997 
and in excess of 20 percent subsequent to December 31, 1997, 
for traumatic arthritis, left talonavicular joint, status 
post subtalar fusion.


ORDER

The claim of entitlement to service connection for a heart 
disorder is denied.

Service connection for osteoarthritis of the right ankle is 
granted.

The claim of entitlement to service connection for a disorder 
affecting multiple joints, excluding the right knee and both 
ankles, claimed as joint pain, is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for June 1989 through June 1997 and in 
excess of 20 percent effective January 1, 1998, for traumatic 
arthritis, left talonavicular joint, status post subtalar 
fusion, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

